Exhibit 10.1

Execution Version

SERIES A CUMULATIVE CONVERTIBLE PREFERRED UNIT

PURCHASE AGREEMENT

among

ENTERPRISE PRODUCTS PARTNERS L.P.

and

THE PURCHASERS PARTY HERETO

September 30, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I DEFINITIONS      1    

Section 1.01

   Definitions      1    

Section 1.02

   Accounting Procedures and Interpretation      6   ARTICLE II AGREEMENT TO
SELL AND PURCHASE      6    

Section 2.01

   Sale and Purchase      6    

Section 2.02

   Closing      6    

Section 2.03

   Mutual Conditions at the Closing      7    

Section 2.04

   Conditions to Each Purchaser’s Obligations at the Closing      7    

Section 2.05

   Conditions to the Partnership’s Obligations at the Closing      8    

Section 2.06

   Deliveries at the Closing      8    

Section 2.07

   Independent Nature of Purchasers’ Obligations and Rights      9    

Section 2.08

   Further Assurances      10    

Section 2.09

   Tax Reporting      10   ARTICLE III REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO THE PARTNERSHIP      10    

Section 3.01

   Existence      10    

Section 3.02

   Capitalization and Valid Issuance of Units      11    

Section 3.03

   Ownership of Subsidiaries      12    

Section 3.04

   EPD SEC Documents      12    

Section 3.05

   Financial Statements      13    

Section 3.06

   Independent Registered Public Accounting Firm      13    

Section 3.07

   No Material Adverse Change      13    

Section 3.08

   No Registration Required      14    

Section 3.09

   No Restrictions or Registration Rights      14    

Section 3.10

   Litigation      14    

Section 3.11

   No Default      14    

Section 3.12

   No Conflicts      14    

Section 3.13

   Authority; Enforceability      15    

Section 3.14

   Approvals      15    

Section 3.15

   Distribution Restrictions      16    

Section 3.16

   MLP Status      16    

Section 3.17

   Investment Company Status      16    

Section 3.18

   Certain Fees      16    

Section 3.19

   Labor and Employment Matters      16    

Section 3.20

   Insurance      16    

Section 3.21

   Accounting Controls      17    

Section 3.22

   Disclosure Controls and Procedures      17    

Section 3.23

   Sarbanes-Oxley      17    

Section 3.24

   Listing and Maintenance Requirements      17    

Section 3.25

   Environmental Compliance      17  

 

i



--------------------------------------------------------------------------------

 

Section 3.26

   ERISA Compliance      18  

 

Section 3.27

   Tax Returns; Taxes      18    

Section 3.28

   Permits      19    

Section 3.29

   Required Disclosures and Descriptions      19    

Section 3.30

   Title to Property      19    

Section 3.31

   Rights-of-Way      19    

Section 3.32

   Form S-3 Eligibility      20    

Section 3.33

   Compliance with Laws      20    

Section 3.34

   Intellectual Property      20    

Section 3.35

   Related Party Transactions      20   ARTICLE IV REPRESENTATIONS AND
WARRANTIES AND COVENANTS OF THE PURCHASERS      20    

Section 4.01

   Existence      20    

Section 4.02

   Authorization; Enforceability      21    

Section 4.03

   No Breach      21    

Section 4.04

   Certain Fees      21    

Section 4.05

   Unregistered Securities      21    

Section 4.06

   No Prohibited Trading      23    

Section 4.07

   Title to the Exchanged Securities      23   ARTICLE V COVENANTS      23    

Section 5.01

   Use of Proceeds      23    

Section 5.02

   Tax Matters      23   ARTICLE VI INDEMNIFICATION, COSTS AND EXPENSES      24
   

Section 6.01

   Indemnification by the Partnership      24    

Section 6.02

   Indemnification by the Purchasers      25    

Section 6.03

   Indemnification Procedure      25    

Section 6.04

   Tax Treatment of Indemnification Payments      26   ARTICLE VII MISCELLANEOUS
     26    

Section 7.01

   Expenses      26    

Section 7.02

   Interpretation      27    

Section 7.03

   Survival of Provisions      27    

Section 7.04

   No Waiver: Modifications in Writing      28    

Section 7.05

   Binding Effect; Assignment      28    

Section 7.06

   Non-Disclosure      28    

Section 7.07

   Communications      29    

Section 7.08

   Removal of Securities Act Restrictive Legend      29    

Section 7.09

   Entire Agreement      30    

Section 7.10

   Governing Law; Submission to Jurisdiction      30    

Section 7.11

   Waiver of Jury Trial      31    

Section 7.12

   Exclusive Remedy      31    

Section 7.13

   No Recourse Against Others      31    

Section 7.14

   No Third-Party Beneficiaries      32    

Section 7.15

   Execution in Counterparts      32  

 

ii



--------------------------------------------------------------------------------

SERIES A CUMULATIVE CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT

This SERIES A CUMULATIVE CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT, dated as
of September 30, 2020 (this “Agreement”), is entered into by and among
ENTERPRISE PRODUCTS PARTNERS L.P., a Delaware limited partnership (the
“Partnership”), and the purchasers set forth on Schedule A hereto (the
“Purchasers”).

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, the Series A Preferred Units
(as defined below), in accordance with the provisions of this Agreement; and

WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Conversion Units (as defined below).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Unless otherwise defined in this Agreement, terms
shall have the same meaning as in the Partnership Agreement (as defined below).
As used in this Agreement, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by Contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the Partnership Entities, on the one
hand, and any Purchaser, on the other, shall not be considered Affiliates and
(b) with respect to any Purchaser that is an investment fund, investment account
or investment company, any other investment fund, investment account or
investment company that is managed, advised or sub-advised by the same
investment advisor as such Purchaser or by an Affiliate of such investment
advisor, shall be considered controlled by, and an Affiliate of, such Purchaser.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” shall have the meaning ascribed to such term in the Partnership
Agreement.

“Closing” has the meaning specified in Section 2.02.

“Closing Date” means September 30, 2020, or such other later date as the
Partnership and the Purchasers shall agree to in writing.

 

1



--------------------------------------------------------------------------------

“Code” has the meaning specified in Section 3.16.

“Common Units” means common units representing limited partner interests in the
Partnership.

“Consent” has the meaning specified in Section 3.14.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Conversion Units” means the Common Units issuable upon conversion of the
Series A Preferred Units or PIK Units.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

“Enterprise Parties” means, collectively, the General Partner and the
Partnership.

“EPD SEC Documents” means the Partnership’s forms, registration statements,
reports, schedules and statements filed (but not furnished) by it under the
Exchange Act or the Securities Act, as applicable.

“ERISA” has the meaning specified in Section 3.26.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

“Exchanged Securities” means the issued and outstanding Common Units delivered
by any Purchaser to the Partnership pursuant to the terms of this Agreement in
partial or full satisfaction of one or more Purchaser’s respective Funding
Amounts at a deemed price equal to the Fair Market Value, which number of Common
Units shall have been designated in a written notice by a Purchaser to the
Partnership prior to the Closing Date.

“Fair Market Value” means the volume weighted average price of the Common Units
for the five (5) consecutive full trading days ending on the last full trading
day immediately prior to the Closing Date.

“Funding Amount” means, with respect to a particular Purchaser, an amount equal
to the Series A Preferred Unit Purchase Price multiplied by the number of
Series A Preferred Units to be purchased by such Purchaser on the Closing Date
pursuant to Section 2.01, which amount shall be payable (i) in cash, (ii) in
Exchanged Securities or (iii) any combination of (i) and (ii) above.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

2



--------------------------------------------------------------------------------

“General Partner” means Enterprise Products Holdings LLC, the general partner of
the Partnership.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau, official or other regulatory authority (including
self-regulated organizations or other non-governmental regulatory authorities)
or instrumentality of any of them and any monetary authority that exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein with
respect to the Partnership mean a Governmental Authority having jurisdiction
over the Partnership Entities or any of their respective Properties.

“Indemnified Party” has the meaning specified in Section 6.03(b).

“Indemnifying Party” has the meaning specified in Section 6.03(b).

“Knowledge” means, with respect to the Partnership Entities, the actual
knowledge of A. James Teague, W. Randall Fowler and Harry P. Weitzel.

“Law” means any statute, law ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.

“Material Adverse Effect” means any change, effect, event or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on (a) the business, condition (financial or
otherwise) or results of operations of the Partnership Entities, taken as a
whole or (b) the ability of any of the Partnership Entities, as applicable, to
perform their obligations under the Transaction Documents; provided, however,
that any adverse changes, effects, events or occurrences resulting from or due
to any of the following shall be disregarded in determining whether there has
been a Material Adverse Effect: (i) changes, effects, events or occurrences
generally affecting the United States or global economy, the financial, credit,
debt, securities or other capital markets or political, legislative or
regulatory conditions or changes in the industries in which the Partnership
Entities operate (including changes, effects, events or occurrences generally
affecting the prices of commodities); (ii) changes in any Laws or regulations
applicable to the Partnership Entities or applicable accounting regulations or
principles or the interpretation thereof, to the extent not directly and
exclusively impacting the Partnership Entities; (iii) acts of war or terrorism
(or the escalation of the foregoing) or natural disasters or other acts of God;
(iv) any change in the market price or trading volume of the securities of the
Partnership Entities (it being understood and agreed that the foregoing shall
not preclude any other Party to this Agreement from asserting that any facts or
occurrences giving rise to or contributing to such change that are not otherwise
excluded from the definition of

 

3



--------------------------------------------------------------------------------

Material Adverse Effect should be deemed to constitute, or be taken into account
in determining whether there has been, or would reasonably be expected to be, a
Material Adverse Effect); (v) any failure of any of the Partnership Entities to
meet any internal or external projections, forecasts or estimates of revenues,
earnings or other financial or operating metrics for any period (it being
understood and agreed that the foregoing shall not preclude any other Party to
this Agreement from asserting that any facts or occurrences giving rise to or
contributing to such change that are not otherwise excluded from the definition
of Material Adverse Effect should be deemed to constitute, or be taken into
account in determining whether there has been, or would reasonably be expected
to be, a Material Adverse Effect); (vi) any legal proceedings commenced by or
involving any current or former holder of equity interests in the Partnership
(on their own or on behalf of the Partnership) arising out of or relating to
this Agreement or the transactions contemplated hereby; and (vii) the execution,
announcement or pendency of this Agreement or the consummation of the
transactions contemplated hereby or of a reduction in the quarterly distribution
of the Partnership Entities (it being understood and agreed that the foregoing
shall not preclude any other Party to this Agreement from asserting that any
facts or occurrences giving rise to or contributing to such change that are not
otherwise excluded from the definition of Material Adverse Effect should be
deemed to constitute, or be taken into account in determining whether there has
been, or would reasonably be expected to be, a Material Adverse Effect).

“NYSE” means the New York Stock Exchange.

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

“Partnership Agreement” means the Sixth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of November 22, 2010, as
amended from time to time in accordance with the terms thereof (including, as
the context requires, by the Seventh A&R LPA, as it may be further amended and
restated from time to time in accordance with its terms).

“Partnership Entities” means, collectively, the Enterprise Parties and the
Partnership’s Subsidiaries set forth on Schedule B.

“Partnership Related Parties” has the meaning specified in Section 6.02.

“PCAOB” means the Public Company Accounting Oversight Board of the United
States.

“Permits” has the meaning specified in Section 3.28.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“PIK Units” means any additional Series A Preferred Units issued by the
Partnership to the Purchasers as in-kind distributions pursuant to the Seventh
A&R LPA.

 

4



--------------------------------------------------------------------------------

“Plan” has the meaning specified in Section 3.26.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

“Purchaser Related Parties” has the meaning specified in Section 6.01.

“Purchasers” has the meaning specified in the introductory paragraph of this
Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Partnership the Purchasers,
substantially in the form attached hereto as Exhibit C.

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person and its
Affiliates.

“Rights-of-Way” has the meaning specified in Section 3.31.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended from time
to time.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“Securities Act Restrictive Legend” has the meaning set forth in
Section 4.05(d).

“Series A Distribution” shall have the meaning specified in the Seventh A&R LPA.

“Series A Preferred Closing Units” has the meaning set forth in Section 2.01.

“Series A Preferred Unit Purchase Price” shall mean $1,000.

“Series A Preferred Units” means the Series A Cumulative Convertible Preferred
Units to be issued by the Partnership.

“Seventh A&R LPA” has the meaning specified in Section 2.06(a)(ii).

“Subsidiary” has the meaning ascribed to the term “subsidiary” under Rule 405
promulgated under the Securities Act.

“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.

 

5



--------------------------------------------------------------------------------

“Taxes” means any and all domestic or foreign, federal, state, local or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding,
ad valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provisions of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
Contract.

“Texas Act” means the Texas Business Organizations Code, as amended from time to
time.

“Third-Party Claim” has the meaning specified in Section 6.03(b).

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Seventh A&R LPA, and any and all other agreements or
instruments executed and delivered in connection with the Closing.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchasers hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the SEC)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Sale and Purchase. Subject to the terms and conditions hereof, at
the Closing, each Purchaser hereby agrees, severally and not jointly, to
purchase from the Partnership, and the Partnership hereby agrees to issue and
sell to each Purchaser, such Purchaser’s respective Series A Preferred Units, as
set forth next to such Purchaser’s name on Schedule A hereto (the “Series A
Preferred Closing Units”), upon receipt by the Partnership of the Funding Amount
on the Closing Date.

Section 2.02 Closing. The consummation of the purchase and sale of the Series A
Preferred Closing Units (the “Closing”) shall take place at the offices of
Sidley Austin LLP, 1000 Louisiana St., Suite 5900, Houston, Texas 77002 (or such
other location as agreed to by the Partnership and the Purchasers). At the
Closing, (a) to the extent a Purchaser desires to satisfy all or a portion of
its Funding Amount in Exchanged Securities, such Purchaser shall deliver or
cause to be delivered to the Partnership all right, title and interest in and to
such Purchaser’s Exchanged Securities, free and clear of any and all Liens,
other than transfer restrictions under the Partnership Agreement or the Delaware
LP Act and applicable federal and state securities Laws, together with any
certificates duly endorsed or accompanied by any stock powers duly endorsed in
blank, or

 

6



--------------------------------------------------------------------------------

other documents of conveyance or transfer that the Partnership may deem
necessary or desirable to transfer to and confirm in the Partnership all right,
title and interest in and to such Exchanged Securities, free and clear of any
Liens, (b) each Purchaser shall deliver in cash any remaining portion of its
Funding Amount after giving effect to any delivery of Exchanged Securities by
such Purchaser as described in clause (a) above, and (c) the Partnership shall
deliver to each of the Purchasers the applicable number of Series A Preferred
Units in book-entry form deposited to an account in the name of such Purchaser
with the transfer agent named below. The transfer of the Exchanged Securities
and the issuance and delivery of the Series A Preferred Closing Units shall be
effected in accordance with the instructions to be provided by the Partnership
to Equiniti Trust Company (an affiliate of Equiniti Group plc), d/b/a EQ
Shareowner Services, the transfer agent for the Common Units and the Series A
Preferred Units.

Section 2.03 Mutual Conditions at the Closing. The respective obligations of
each party to consummate the purchase and sale of the Series A Preferred Closing
Units at the Closing shall be subject to the satisfaction, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by a party on behalf of itself in writing, in whole or in part, to the
extent permitted by applicable Law):

(a) no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
that temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
under the other Transaction Documents or makes the transactions contemplated
hereby or under the other Transaction Documents illegal; and

(b) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement or the other Transaction Documents.

Section 2.04 Conditions to Each Purchaser’s Obligations at the Closing. The
obligation of a Purchaser to consummate its purchase of Series A Preferred
Closing Units shall be subject to the satisfaction on or prior to the Closing
Date of each of the following conditions (any or all of which may be waived by
the applicable Purchaser with respect to itself in writing, in whole or in part,
to the extent permitted by applicable Law):

(a) the representations and warranties of the Partnership contained in this
Agreement shall be true and correct;

(b) the Partnership shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;

(c) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Conversion Units;

(d) no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units; and

 

7



--------------------------------------------------------------------------------

(e) the Partnership shall have delivered, or caused to be delivered, to the
Purchaser the Partnership’s closing deliverables described in Section 2.06(a),
as applicable.

Section 2.05 Conditions to the Partnership’s Obligations at the Closing. The
obligation of the Partnership to consummate the sale and issuance of the
Series A Preferred Closing Units to each Purchaser shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the Partnership in writing, in whole or in
part, to the extent permitted by applicable Law):

(a) the representations and warranties of each Purchaser contained in this
Agreement shall be true and correct;

(b) each Purchaser shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;
and

(c) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership the applicable closing deliverables described in Section 2.06(b), as
applicable.

Section 2.06 Deliveries at the Closing.

(a) Deliveries of the Partnership at the Closing. At the Closing, the
Partnership shall deliver, or cause to be delivered, to the Purchasers:

(i) an opinion from Sidley Austin LLP, counsel for the Partnership, in
substantially the form attached hereto as Exhibit A-1, an opinion from
Christopher S. Wade, in-house counsel for the Partnership, in substantially the
form attached as Exhibit A-2, and an opinion from Morris, Nichols, Arsht &
Tunnell LLP, Delaware counsel for the Partnership, in substantially the form
attached as Exhibit A-3, each of which shall be addressed to the Purchasers and
dated the Closing Date;

(ii) a fully executed copy of the Seventh Amended and Restated Agreement of
Limited Partnership of the Partnership, substantially in the form attached
hereto as Exhibit B (the “Seventh A&R LPA”);

(iii) an executed counterpart of the Registration Rights Agreement;

(iv) a fully executed “Supplemental Listing Application” approving the
Conversion Units for listing by the NYSE, upon official notice of issuance;

(v) a fully executed waiver of the General Partner with respect to its rights
under Section 5.9 of the Partnership Agreement, in substantially the form
attached hereto as Exhibit D;

(vi) evidence of issuance of the Series A Preferred Closing Units credited to
book-entry accounts maintained by the transfer agent of the Series A Preferred
Units, bearing notations of the restrictive legends as provided in the
Partnership Agreement, free and clear of any Liens, other than transfer
restrictions under the Partnership Agreement or the Delaware LP Act and
applicable federal and state securities Laws and those created by the
Purchasers;

 

8



--------------------------------------------------------------------------------

(vii) a certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, dated the Closing Date, certifying as to
and attaching (A) the certificate of limited partnership of the Partnership,
(B) the Partnership Agreement, (C) board resolutions, or resolutions of a
committee thereof, authorizing the execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated thereby, and
(D) the incumbency of the officers authorized to execute the Transaction
Documents on behalf of the Partnership or the General Partner, as applicable,
setting forth the name and title and bearing the signatures of such officers;

(viii) a certificate of the Secretary of State of each applicable state, dated
within five Business Days prior to the Closing Date, to the effect that each of
the General Partner and the Partnership (along with any other significant
Subsidiary reasonably requested by the Purchasers) is in good standing in its
jurisdiction of formation; and

(ix) a cross-receipt executed on behalf of the Partnership and delivered to the
Purchasers certifying as to the amounts that it has received from the
Purchasers.

(b) Deliveries of the Purchasers at the Closing. At the Closing, the Purchasers,
shall deliver or cause to be delivered to the Partnership:

(i) a counterpart of the Registration Rights Agreement, which shall have been
duly executed by each Purchaser;

(ii) a cross-receipt executed by each Purchaser and delivered to the Partnership
certifying that each Purchaser has received from the Partnership the number of
Series A Preferred Closing Units to be received by such Purchaser in connection
with the Closing;

(iii) payment of each Purchaser’s Funding Amount either (A) in cash payable by
wire transfer of immediately available funds to an account designated in advance
of the Closing Date by the Partnership, (B) by delivery of Exchanged Securities
as set forth in Section 2.02 or (C) any combination of clauses (A) and (B)
above; and

(iv) a properly executed Internal Revenue Service Form W-9 from each Purchaser.

Section 2.07 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure of any Purchaser to
perform, or waiver by the Partnership of such performance, under any Transaction
Document shall not excuse performance by any other Purchaser and such waiver
shall not excuse performance by the Partnership with respect to any other
Purchaser. Similarly, the waiver by any Purchaser of performance of the
Partnership under any Transaction Document shall not excuse performance by the
Partnership with respect to any other Purchaser and such waiver

 

9



--------------------------------------------------------------------------------

shall not excuse performance by the Purchaser so waiving. Nothing contained
herein or in any other Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

Section 2.08 Further Assurances. From time to time after the date hereof,
without further consideration, the Partnership and each Purchaser shall use
their commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.

Section 2.09 Tax Reporting. The Partnership and the Purchasers intend that, for
U.S. federal and applicable state and local income Tax purposes, (i) with
respect the portion of any Funding Amount that is satisfied through the payment
of cash to the Partnership, Purchaser’s purchase of the Series A Preferred Units
be treated as a contribution by each Purchaser of cash to the Partnership in
exchange for the Series A Preferred Units in a non-taxable transaction described
in Section 721(a) of the Code, and (ii) with respect the portion of any Funding
Amount that is satisfied through the delivery of Exchanged Securities to the
Partnership, Purchaser’s receipt of the Series A Preferred Units be treated as a
non-taxable recapitalization of Purchaser’s Common Units into Series A Preferred
Units. Neither the Partnership nor the Purchasers shall take any position
inconsistent with such Tax treatment for any Tax purpose, unless otherwise
required by applicable Law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE PARTNERSHIP

The Partnership represents and warrants to and covenants with the Purchasers as
follows:

Section 3.01 Existence.

(a) Each of the Partnership Entities has been duly formed or incorporated, as
the case may be, and is validly existing in good standing under the Laws of its
jurisdiction of formation or incorporation, as the case may be, with all
corporate, limited liability company or partnership, as the case may be, power
and authority necessary to own or hold its properties and conduct the businesses
in which it is engaged and, in the case of the General Partner, to act as
general partner of the Partnership, in each case in all material respects as
described in the EPD SEC Documents. Each of the Partnership Entities is duly
registered or qualified to do business and is in good standing as a foreign
corporation, limited liability company or limited partnership, as the case may
be, in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification or registration, except
where the failure to so qualify or register would not, individually or in the
aggregate, have a Material Adverse Effect or subject the limited partners of the
Partnership to any material liability or disability.

 

10



--------------------------------------------------------------------------------

(b) Each of the Enterprise Parties has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
the Partnership has all requisite power and authority to execute and deliver the
Transaction Documents and to perform its obligations under the Transaction
Documents. The Partnership has all requisite power and authority to issue, sell
and deliver the Series A Preferred Units in accordance with and upon the terms
and conditions set forth in the Transaction Documents.

(c) The Organizational Documents of each of the Enterprise Parties have been,
and, on the Closing Date, the Seventh A&R LPA will be, duly authorized, executed
and delivered by the Enterprise Parties, as applicable, and, assuming the due
authorization, valid execution and delivery by the other parties thereto (other
than the Partnership Entities), each Organizational Document is, and, on the
Closing Date, the Seventh A&R LPA will be, a valid and legally binding agreement
of the Enterprise Parties, as applicable, enforceable against such parties in
accordance with its terms; provided that, with respect to each agreement
described in this Section 3.01(c), the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 3.02 Capitalization and Valid Issuance of Units.

(a) As of September 29, 2020, the issued and outstanding limited partner
interests of the Partnership consist of 2,238,808,919 Common Units. All of such
outstanding Common Units and the limited partner interests represented thereby
have been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and non-assessable (except as such non-assessability may be affected
by matters described in Sections 17-303, 17-607 or 17-804 of the Delaware LP
Act). As of the date hereof, there are no, and as of the Closing Date, there
will be no outstanding limited partner interests of the Partnership that are
senior to, in right of distribution or liquidation, the Series A Preferred
Units.

(b) The General Partner is the sole general partner of the Partnership with a
non-economic general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all Liens.

(c) The Series A Preferred Units and the limited partner interests represented
thereby will be duly authorized by the Partnership pursuant to the Partnership
Agreement prior to the Closing and, when issued and delivered to the Purchasers
against payment therefor in accordance with the terms of this Agreement, will be
validly issued, fully paid (to the extent required by the Partnership Agreement)
and non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 or 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement or applicable state
and federal securities Laws, (ii) with respect to each Purchaser’s Series A
Preferred Units and the limited partner interests represented thereby, such
Liens as are created by such Purchaser and (iii) such Liens as arise under the
Partnership Agreement or the Delaware LP Act.

 

11



--------------------------------------------------------------------------------

(d) Except for any such preemptive rights that have been waived, there are no
Persons entitled to statutory, preemptive or other similar contractual rights to
subscribe for the Series A Preferred Units; and, except (i) for the Series A
Preferred Units to be issued pursuant to this Agreement, and the PIK Units and
the Conversion Units to be issued pursuant to the Partnership Agreement,
(ii) for awards issued pursuant to an equity incentive plan approved by the
board of directors of the General Partner, or (iii) as disclosed in the EPD SEC
Documents or to the Purchasers in writing, no options, warrants or other rights
to purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, Partnership securities or
ownership interests in the Partnership are outstanding.

(e) Upon issuance in accordance with this Agreement and the Partnership
Agreement, the PIK Units and the Conversion Units will be duly authorized,
validly issued, fully paid (to the extent required by the Partnership Agreement)
and non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement or applicable state
and federal securities Laws, (ii) with respect to each Purchaser’s PIK Units and
Conversion Units, such Liens as are created by such Purchaser and (iii) such
Liens as arise under the Partnership Agreement or the Delaware LP Act.

Section 3.03 Ownership of Subsidiaries. All of the outstanding shares of capital
stock, partnership interests or membership interests, as the case may be, of
each Subsidiary have been duly and validly authorized and issued, and are fully
paid and non-assessable (except as such non-assessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act,
in the case of partnership interests in a Delaware limited partnership, Sections
18-607 or 18-804 of the Delaware LLC Act, in the case of membership interests in
a Delaware limited liability company, Section 101.206 of the Texas Act, in the
case of membership interests in a Texas limited liability company, and except as
otherwise disclosed in the EPD SEC Documents). Except as described in the EPD
SEC Documents, the Partnership directly or indirectly, owns the shares of
capital stock, partnership interests or membership interests in each Subsidiary
as set forth on Schedule B hereto free and clear of all Liens, other than
contractual restrictions on transfer contained in the Organizational Documents
of such Subsidiary. None of the Enterprise Parties has any Subsidiaries other
than as set forth on Schedule B hereto that, individually or in the aggregate,
would be deemed to be a “significant subsidiary” as such term is defined in Rule
1-02(w) of Regulation S-X under the Securities Act.

Section 3.04 EPD SEC Documents. Since January 1, 2019, the EPD SEC Documents
have been filed on a timely basis. The EPD SEC Documents, at the time filed (or
in the case of registration statements, solely on the dates of effectiveness),
except to the extent corrected by a subsequent EPD SEC Document, (a) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made in the case of
any such documents other than a registration statement, not misleading and
(b) complied as to form in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be.

 

12



--------------------------------------------------------------------------------

Section 3.05 Financial Statements.

(a) The historical consolidated financial statements (including the related
notes and supporting schedules) contained or incorporated by reference in the
EPD SEC Documents, (i) comply in all material respects with the applicable
requirements under the Securities Act and the Exchange Act (except that certain
supporting schedules are omitted in accordance with SEC regulations),
(ii) present fairly in all material respects the financial position, results of
operations and cash flows of the entities purported to be shown thereby on the
basis stated therein at the respective dates or for the respective periods and
(iii) have been prepared in accordance with GAAP consistently applied throughout
the periods involved, in each case, except to the extent disclosed therein. The
other financial information of the Partnership and its Subsidiaries, including
non-GAAP financial measures, if any, contained or incorporated by reference in
the EPD SEC Documents has been derived from the accounting records of the
Partnership and its Subsidiaries, and fairly presents in all material respects
the information purported to be shown thereby. Nothing has come to the attention
of any of the Partnership Entities that has caused them to believe that the
statistical and market-related data included in the EPD SEC Documents is not
based on or derived from sources that are reliable and accurate in all material
respects as of the respective dates on which the applicable EPD SEC Documents
were filed. The interactive data in eXtensible Business Reporting Language
included in the EPD SEC Documents fairly presents in all material respects the
information contained therein and has been prepared in accordance with the SEC’s
rules and guidelines applicable thereto in all material respects.

(b) Based on the evaluation of its internal controls and procedures conducted in
connection with the preparation and filing of the Partnership’s Annual Report on
Form 10-K for the year ended December 31, 2019, neither the Partnership nor the
General Partner is aware of (A) any significant deficiencies or material
weaknesses in the design or operation of its internal controls over financial
reporting (as defined in Rule 13a-15(f) and 15d-15(f) under the Exchange Act)
that are likely to adversely affect the Partnership’s ability to record,
process, summarize and report financial data or (B) any fraud, whether or not
material, that involves management or other employees who have a role in the
Partnership’s internal controls over financial reporting.

Section 3.06 Independent Registered Public Accounting Firm. Deloitte & Touche
LLP, who has audited the audited financial statements of the Partnership
contained or incorporated by reference in the EPD SEC Documents, is an
independent registered public accounting firm with respect to the Partnership
and the General Partner within the meaning of the Securities Act and the
applicable rules and regulations thereunder adopted by the SEC and the PCAOB.

Section 3.07 No Material Adverse Change. None of the Partnership Entities has
sustained, since the date of the latest audited or reviewed financial statements
included in the EPD SEC Documents, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action,
investigation, order or decree, other than as would not reasonably be expected
to have a Material Adverse Effect. Subsequent to the respective dates as of
which information is given in the EPD SEC Documents, in each case excluding any
amendments or supplements to the foregoing made after the execution of this
Agreement, there has not been (i) any Material Adverse Effect, or any
development that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (ii) any transaction which is material to the
Partnership Entities taken as a whole, other than transactions in the ordinary
course of business

 

13



--------------------------------------------------------------------------------

as such business is described in the EPD SEC Documents or (iii) any dividend or
distribution of any kind, other than quarterly distributions of Available Cash
(as defined in the Partnership Agreement) and other than dividends or
distributions from any Subsidiary to another Subsidiary or the Partnership in
the ordinary course of business, declared, paid or made on the security
interests of any of the Partnership Entities.

Section 3.08 No Registration Required. Assuming the accuracy of the
representations and warranties of the applicable Purchaser contained in Article
IV, the issuance and sale of the Series A Preferred Units to such Purchaser
pursuant to this Agreement is exempt from the registration requirements of the
Securities Act, and neither the Partnership nor, to the Partnership’s Knowledge,
any Person acting on its behalf, has taken nor will take any action hereafter
that would cause the loss of such exemption.

Section 3.09 No Restrictions or Registration Rights. There are no material
restrictions upon the voting or transfer of, any equity securities of the
Partnership pursuant to its Organizational Documents or any other agreement or
instrument to which any Partnership Entity is a party or by which any of them
may be bound. Except for such rights that will be waived at the Closing or as
expressly set forth in the Registration Rights Agreement, neither the offering
nor sale of the Series A Preferred Units as contemplated by this Agreement gives
rise to any rights for or relating to the registration of any Series A Preferred
Units or other securities of the Partnership or any of its Subsidiaries, except
for such rights as have been waived.

Section 3.10 Litigation. There are no legal or governmental proceedings pending
to which any Partnership Entity is a party or of which any property or assets of
any Partnership Entity is the subject that, individually or in the aggregate, if
determined adversely to such Partnership Entity, could reasonably be expected to
have a Material Adverse Effect; and to the Knowledge of the Enterprise Parties,
no such proceedings are threatened or contemplated by Governmental Authorities
or threatened by others.

Section 3.11 No Default. None of the Partnership Entities is in (a) violation of
the Organizational Documents (including, for the avoidance of doubt, the Seventh
A&R LPA), (b) in violation of any Law of any Governmental Authority or body
having jurisdiction over it or has failed to obtain any license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of its property or to the conduct of its business, or (c) in
breach, default (and no event that, with notice or lapse of time or both, would
constitute such a default has occurred or is continuing) or violation in the
performance of any obligation, agreement or condition contained in any bond,
debenture, note or any other evidence of indebtedness or in any agreement,
indenture, lease or other instrument to which it is a party or by which it or
any of its properties may be bound, which breach, default or violation, in the
case of clause (b) or (c), would, if continued, have a Material Adverse Effect,
or could materially impair the ability of any of the Partnership Entities to
perform their obligations under the Transaction Documents.

Section 3.12 No Conflicts. None of the (i) offering, issuance and sale by the
Partnership of the Series A Preferred Units, (ii) execution, delivery and
performance of the Transaction Documents by the Enterprise Parties or (iii)
consummation of any other transactions contemplated hereby or thereby, including
the execution and delivery of the Seventh A&R LPA, (A) conflicts or will
conflict with or constitutes or will constitute a violation of the
Organizational Documents

 

14



--------------------------------------------------------------------------------

of any of the Partnership Entities (including, for the avoidance of doubt, the
Seventh A&R LPA), (B) conflicts or will conflict with or constitutes or will
constitute a breach or violation of, or a default (or an event that, with notice
or lapse of time or both, would constitute such a default) under, any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which any of the Partnership Entities is a party or by which any of them or
any of their respective properties or assets may be bound, (C) violate any Law
of any Governmental Authority or body having jurisdiction over such Purchaser or
the property or assets of such Purchaser any of the Partnership Entities or any
of their respective properties or assets, or (D) results or will result in the
creation or imposition of any Lien upon any property or assets of any of the
Partnership Entities, which conflicts, breaches, violations, defaults or Liens,
in the case of clauses (B) or (D), would, individually or in the aggregate, have
a Material Adverse Effect or would materially impair the ability of any of the
Enterprise Parties to perform their obligations under the Transaction Documents.

Section 3.13 Authority; Enforceability. The Partnership has all requisite power
and authority under the Partnership Agreement and the Delaware LP Act to issue,
sell and deliver the Series A Preferred Units, in accordance with and upon the
terms and conditions set forth in this Agreement and the Partnership Agreement.
All limited partnership and limited liability company action, as the case may
be, required to be taken by the Partnership Entities or any of their partners or
members for the authorization, issuance, sale and delivery of the Series A
Preferred Units, the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby shall have been validly
taken. No approval from the holders of outstanding Common Units is required
under the Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance and sale of the Series A Preferred Units to the
Purchasers. Each of the Transaction Documents has been duly and validly
authorized and has been or, with respect to the Transaction Documents to be
delivered at the Closing, will be, validly executed and delivered by the
Partnership or the General Partner, as the case may be, and, to the Knowledge of
the Enterprise Parties, the other parties thereto. Each of the Transaction
Documents constitutes, or will constitute, the legal, valid and binding
obligations of the Partnership or the General Partner, as the case may be, and,
to the Knowledge of the Enterprise Parties, each of the parties thereto, in each
case enforceable in accordance with its terms; provided that, with respect to
each such agreement, the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

Section 3.14 Approvals. No permit, consent, approval, authorization, order,
registration, filing or qualification (“Consent”) of or with any Governmental
Authority having jurisdiction over the Partnership Entities or any of their
respective properties is required in connection with (a) the issuance and sale
by the Partnership of the Series A Preferred Units, (b) the execution, delivery
and performance of this Agreement and the other Transaction Documents by the
Enterprise Parties that are parties thereto or (c) the consummation by the
Enterprise Parties of the transactions contemplated by this Agreement and the
other Transaction Documents except for (i) such Consents required by the SEC or
NYSE in connection with the Partnership’s obligations under the Registration
Rights Agreement, (ii) such Consents required under the state securities or
“Blue Sky” Laws, (iii) such Consents that have been, or prior to the Closing
Date will be, obtained and (iv) such Consents, the absence or omission of which
would not, individually or in the aggregate, have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

Section 3.15 Distribution Restrictions. None of the Partnership Entities is
currently prohibited, directly or indirectly, under any agreement or instrument
to which it or its properties are bound, from paying any dividends or other
distributions, as applicable, to the Partnership, from repaying to the
Partnership any loans or advances to such Partnership Entity from the
Partnership or from transferring any of such Partnership Entity’s property or
assets to the Partnership or any other Partnership Entity of the Partnership,
except (i) as described in the EPD SEC Documents, (ii) with respect to any
non-wholly owned Partnership Entities, pursuant to the Organizational Documents
of such Partnership Entities, and (iii) prohibitions that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.16 MLP Status. For the current taxable year and each taxable year
during which the Partnership has been in existence, the Partnership is and has
been properly treated as a partnership for United States federal income tax
purposes and more than 90% of the Partnership’s gross income is and has been
qualifying under Section 7704(d) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury regulations promulgated thereunder. The
Partnership reasonably expects that more than 90% of its gross income for the
current taxable year will be qualifying income under Section 7704(d) of the Code
and the Treasury regulations promulgated thereunder following the completion of
the transaction contemplated by this Agreement.

Section 3.17 Investment Company Status. None of the Partnership Entities is now,
or after the sale of the Series A Preferred Units to be sold by the Partnership
hereunder and application of the net proceeds from such sale will be, an
“investment company” or a company “controlled by” an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 3.18 Certain Fees. No Partnership Entity is required to pay any broker,
finder or investment banker, other than TD Securities (USA) LLC, any brokerage,
finder’s or other fee or commission with respect to the sale to the Purchasers
of any of the Series A Preferred Units or the consummation of the transactions
contemplated by this Agreement. The Partnership agrees that it will indemnify
and hold harmless the Purchasers from and against any and all claims, demands,
or liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Partnership Entities or alleged to have been
incurred by the Partnership Entities in connection with the sale of the Series A
Preferred Units or the consummation of the transactions contemplated by this
Agreement.

Section 3.19 Labor and Employment Matters. No labor dispute with the employees
that are engaged in the business of the Partnership or its Subsidiaries exists
or, to the Knowledge of the Partnership, is imminent or threatened that is
reasonably likely to result in a Material Adverse Effect.

Section 3.20 Insurance. The Partnership Entities maintain insurance covering
their properties, operations, personnel and businesses against such losses and
risks as are reasonably adequate to protect them and their businesses in a
manner consistent with other businesses

 

16



--------------------------------------------------------------------------------

similarly situated. Except as disclosed in the EPD SEC Documents, none of the
Partnership Entities has received notice from any insurer or agent of such
insurer that substantial capital improvements or other expenditures will have to
be made in order to continue such insurance; all such insurance is outstanding
and duly in force on the date hereof and will be outstanding and duly in force
on the Closing Date.

Section 3.21 Accounting Controls. The Partnership Entities make and keep books,
records and accounts that, in reasonable detail, accurately and fairly reflect
the transactions and dispositions of assets and maintain systems of internal
accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

Section 3.22 Disclosure Controls and Procedures. The General Partner and the
Partnership have established and maintain disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act)
that (a) are designed to ensure that material information relating to the
Partnership, including its consolidated Subsidiaries, is made known to the
General Partner’s co-principal executive officers and its principal financial
officer by others within those entities, particularly during the periods in
which the periodic reports required under the Exchange Act are being prepared;
(b) have been evaluated for effectiveness as of the end of the period covered by
the Partnership’s most recent annual report filed with the SEC; and (c) are
effective in achieving reasonable assurances that the Partnership’s desired
control objectives as described in Item 9A of the Partnership’s Annual Report on
Form 10-K for the period ended December 31, 2019 have been met. Since the date
of the most recent evaluation of the disclosure controls and procedures
described herein, there have been no significant changes in the Partnership’s
internal controls that materially affected or are reasonably likely to
materially affect the Partnership’s internal controls over financial reporting.

Section 3.23 Sarbanes-Oxley. The principal executive officer and principal
financial officer of the General Partner have made all certifications required
by the Sarbanes-Oxley Act and any related rules and regulations promulgated by
the Commission, and the statements contained in any such certification are
complete and correct. The Partnership and, to the Partnership’s Knowledge, the
General Partner’s directors or officers, in their capacities as such, are in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated in connection
therewith.

Section 3.24 Listing and Maintenance Requirements. The Common Units are listed
on the NYSE, and the Partnership has not received any notice of delisting. The
issuance and sale of the Series A Preferred Units, the PIK Units and the
Conversion Units do not contravene NYSE rules and regulations.

Section 3.25 Environmental Compliance. There has been no storage, generation,
transportation, handling, treatment, disposal or discharge of any kind of toxic
or other wastes or other hazardous substances by any of the Partnership Entities
(or, to the Knowledge of the

 

17



--------------------------------------------------------------------------------

Enterprise Parties, any other entity (including any predecessor) for whose acts
or omissions any of the Partnership Entities is or could reasonably be expected
to be liable) at, upon or from any of the property now or previously owned or
leased by any of the Partnership Entities or upon any other property, in
violation of any statute or any ordinance, rule, regulation, order, judgment,
decree or permit, or which would, under any statute or any ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability, except for any violation or liability that could not
reasonably be expected to have, individually or in the aggregate with all such
violations and liabilities, a Material Adverse Effect; and there has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which any of the Enterprise Parties
has Knowledge, except for any such disposal, discharge, emission or other
release of any kind which could not reasonably be expected to have, individually
or in the aggregate with all such discharges and other releases, a Material
Adverse Effect.

Section 3.26 ERISA Compliance. (i) Each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) for which any of the Partnership Entities or any member of
the “Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the Code)
of any of the Partnership Entities would have any liability (each a “Plan”) has
been maintained in all material respects in compliance with its terms and with
the material requirements of all applicable statutes, rules and regulations
including ERISA and the Code; (ii) with respect to each Plan subject to Title IV
of ERISA (a) no “reportable event” (within the meaning of Section 4043(c) of
ERISA and for which the 30-day reporting requirement has not been waived) has
occurred or is reasonably expected to occur, (b) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(c) the fair market value of the assets under each Plan exceeds the present
value of all benefits accrued under such Plan (determined on an ongoing basis
based on those assumptions used to fund such Plan) and (d) none of the
Partnership Entities or any member of the Controlled Group of any of the
Partnership Entities has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
United States Pension Benefit Guaranty Corporation in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan,” within
the meaning of Section 4001(c)(3) of ERISA), in each case that, individually or
in the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect; and (iii) each Plan that is intended to be qualified under
Section 401(a) of the Code and that is an individually designed plan has been
determined by the Internal Revenue Service to be so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

Section 3.27 Tax Returns; Taxes. Each of the Partnership Entities has timely
filed (taking into account permitted extensions) all federal and state income
Tax Returns and all other material Tax Returns and all Taxes owed by the
Partnership Entities or for which the Partnership Entities may be liable that
are or have become due have been paid in full, except for Taxes that are being
contested in good faith by appropriate proceedings and for which the Partnership
Entities have set aside on their books adequate reserves. There is no material
claim against the Partnership Entities and, no material assessment, deficiency,
or adjustment has been asserted, proposed or, to

 

18



--------------------------------------------------------------------------------

the Knowledge of the Partnership Entities, threatened with respect to any Taxes
or Tax Returns of or with respect to the Partnership Entities. No material Tax
audits or administrative or judicial proceedings are being conducted, pending or
to the Knowledge of the Partnership Entities, threatened with respect to the
Partnership Entities.

Section 3.28 Permits. Each of the Partnership Entities has such permits,
consents, licenses, franchises, certificates and authorizations of Governmental
Authorities (“Permits”) as are necessary to own or lease its properties and to
conduct its business in the manner described in the EPD SEC Documents, subject
to such qualifications as may be set forth in the EPD SEC Documents and except
for such permits that, if not obtained, would not have, individually or in the
aggregate, a Material Adverse Effect; each of the Partnership Entities has
fulfilled and performed all its material obligations with respect to such
permits in the manner described, and subject to the limitations contained in the
EPD SEC Documents, and no event has occurred that would prevent the permits from
being renewed or reissued or that allows, or after notice or lapse of time would
allow, revocation or termination thereof or results or would result in any
impairment of the rights of the holder of any such permit, except for such
non-renewals, non-issues, revocations, terminations and impairments that would
not, individually or in the aggregate, have a Material Adverse Effect. None of
the Partnership Entities has received notification of any revocation or
modification of any such permit or has any reason to believe that any such
permit will not be renewed in the ordinary course.

Section 3.29 Required Disclosures and Descriptions. There are no legal or
governmental proceedings pending or, to the Knowledge of the Enterprise Parties,
threatened or contemplated, against any of the Partnership Entities, or to which
any of the Partnership Entities is a party, or to which any of their respective
properties or assets is subject, that are required to be described in the EPD
SEC Documents but are not described as required, and there are no Contracts that
are required to be described in the EPD SEC Documents or to be filed as an
exhibit to the EPD SEC Documents that are not described or filed as required by
the Securities Act or the rules and regulations thereunder or the Exchange Act
or the rules and regulations thereunder.

Section 3.30 Title to Property. Each Partnership Entity has good and
indefeasible title to all real and personal property which are material to the
business of the Partnership Entities, in each case free and clear of all Liens,
encumbrances, claims and defects and imperfections of title except such as
(a) do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Partnership Entities, (b) could not reasonably be expected to have a Material
Adverse Effect or (c) are described, and subject to the limitations contained,
in the EPD SEC Documents.

Section 3.31 Rights-of-Way. Each of the Partnership Entities has such consents,
easements, rights-of-way or licenses from any Person (“Rights-of-Way”) as are
necessary to conduct its business in the manner described in the EPD SEC
Documents, subject to such qualifications as may be set forth in the EPD SEC
Documents and except for such Rights-of-Way the failure of which to have
obtained would not have, individually or in the aggregate, a Material Adverse
Effect; each of the Partnership Entities has fulfilled and performed all its
material obligations with respect to such Rights-of-Way and no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof or would result in any impairment of the rights of the
holder of any such Rights-of-Way, except for such revocations,

 

19



--------------------------------------------------------------------------------

terminations and impairments that will not have a Material Adverse Effect,
subject in each case to such qualification as may be set forth the EPD SEC
Documents; and, except as described in the EPD SEC Documents, none of such
Rights-of-Way contains any restriction that is materially burdensome to the
Partnership Entities, taken as a whole.

Section 3.32 Form S-3 Eligibility. The Partnership is eligible to register the
Conversion Units for resale by the Purchasers under Form S-3 promulgated under
the Securities Act.

Section 3.33 Compliance with Laws. Each of the Partnership and its Subsidiaries
is, and since December 31, 2018, has been, in compliance with applicable Law,
except as set forth in the EPD SEC Documents and for violations that have not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. To the Knowledge of the Partnership,
except as set forth in the EPD SEC Documents, there are no material unsatisfied
judgments, penalties or awards against or affecting any of the Partnership
Entities or their respective properties, except as set forth in the EPD SEC
Documents and for judgments, penalties or awards that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.34 Intellectual Property. Each Partnership Entity owns or possesses
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses; and the
conduct of their respective businesses will not conflict in any material respect
with, and no Partnership Entity has received any notice of any claim of conflict
with, any such rights of others.

Section 3.35 Related Party Transactions. Except as described in the EPD SEC
Documents, no Partnership Entity has, directly or indirectly (a) extended
credit, arranged to extend credit, or renewed any extension of credit, in the
form of a personal loan, to or for any director or executive officer of the
General Partner or its Affiliates, or to or for any family member or Affiliate
of any directors or executive officers of the General Partner or its Affiliates
or (b) made any material modification to the term of any personal loan to any
director or executive officer of the General Partner or its Affiliates, or any
family member or Affiliate of any director or executive officer of the General
Partner or its Affiliates.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

Each of the Purchasers, severally but not jointly, represents and warrants and
covenants to the Partnership as follows with respect to itself:

Section 4.01 Existence. Each Purchaser is duly organized and validly existing
and in good standing under the Laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.

 

20



--------------------------------------------------------------------------------

Section 4.02 Authorization; Enforceability. Each Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Transaction Documents to which it is a party. The execution, delivery
and performance of such Transaction Documents by such Purchaser and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary legal action, and no further consent or
authorization of such Purchaser is required. Each of the Transaction Documents
to which such Purchaser is a party has been duly executed and delivered by such
Purchaser, where applicable, and constitutes a legal, valid and binding
obligation of such Purchaser; provided that, with respect to each such
agreement, the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).

Section 4.03 No Breach. The execution, delivery and performance of the
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by such Purchaser of the transactions contemplated thereby will
not (a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the Organizational Documents of such
Purchaser, or (c) violate any Law of any Governmental Authority or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by such Transaction Documents.

Section 4.04 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Series A Preferred Units or the consummation of the transactions
contemplated by this Agreement, except for fees or commissions for which the
Partnership is not responsible. Each Purchaser agrees to indemnify and hold
harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser, or alleged to have been incurred by such
Purchaser in connection with the purchase of the Series A Preferred Units or the
consummation of the transactions contemplated by this Agreement.

Section 4.05 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Series A Preferred Units,
the PIK Units and the Conversion Units, as applicable. Such Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Series A Preferred Units,
the PIK Units and the Conversion Units, as applicable.

(b) Information. Such Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of the
Partnership that have been requested and materials relating to the offer and
sale of the Series A Preferred Units, PIK Units

 

21



--------------------------------------------------------------------------------

and Conversion Units that have been requested by such Purchaser. Such Purchaser
and its Representatives have been afforded the opportunity to ask questions of
the Partnership. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchasers and their respective
Representatives shall modify, amend or affect such Purchasers’ right (i) to rely
on the Partnership’s representations and warranties contained in Article III
above or (ii) to indemnification or any other remedy based on, or with respect
to the accuracy or inaccuracy of, or compliance with, the representations,
warranties, covenants and agreements in any Transaction Document. Such Purchaser
understands that its purchase of the Series A Preferred Units involves a high
degree of risk. Such Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Series A Preferred Units.

(c) Cooperation. Such Purchaser shall cooperate reasonably with the Partnership
to provide any information necessary for any applicable securities filings.

(d) Legends. Such Purchaser understands that, until such time as the Series A
Preferred Units, the PIK Units and the Conversion Units, as applicable, (i) have
been resold pursuant to an effective registration statement under the Securities
Act, (ii) have been resold pursuant to Rule 144, or (iii) are eligible for
resale pursuant to paragraph (b)(1)(i) of Rule 144 without limitation under any
other of the requirements of Rule 144, such securities will bear a restrictive
legend to the effect that they have not been registered under the Securities Act
or any state securities laws and may not be resold other than pursuant to such
registration or an available exemption therefrom (the “Securities Act
Restrictive Legend”), in addition to any other legends or notations as provided
in the Partnership Agreement.

(e) Purchase Representation. Such Purchaser is purchasing the Series A Preferred
Units for its own account and not with a view to distribution in violation of
any Laws. Such Purchaser has been advised and understands that neither the
Series A Preferred Units, the PIK Units nor the Conversion Units have been
registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the Securities Act (or if eligible, resold pursuant to the provisions of
Rule 144 or pursuant to another available exemption from the registration
requirements of the Securities Act).

(f) Rule 144. Such Purchaser understands that there is no public trading market
for the Series A Preferred Units or the PIK Units, that none is expected to
develop and that the Series A Preferred Units, the PIK Units and the Conversion
Units must be held indefinitely unless and until the Series A Preferred Units,
the PIK Units or the Conversion Units, as applicable, are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
has been advised of and is aware of the provisions of Rule 144.

(g) Reliance by the Partnership. Such Purchaser has been advised and understands
that the Series A Preferred Units are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities Laws and that the Partnership is relying upon the truth and accuracy
of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Series A Preferred Units and the PIK Units, and the Conversion Units
issuable upon conversion thereof.

 

22



--------------------------------------------------------------------------------

Section 4.06 No Prohibited Trading. During the 15 day period prior to the date
hereof, such Purchaser has not (a) offered, sold, contracted to sell, sold any
option or contract to purchase, purchased any option or contract to sell,
granted any option, right or warrant to purchase, lent, or otherwise transferred
or disposed of, directly or indirectly, any of the Series A Preferred Units, or
(b) directly or indirectly engaged in any short sales or other derivative or
hedging transactions with respect to the Series A Preferred Units, including by
means of any swap or other transaction or arrangement that transfers or that is
designed to, or that might reasonably be expected to, result in the transfer to
another, in whole or in part, of any of the economic consequences of ownership
of any Series A Preferred Units, regardless of whether any transaction described
in this Section 4.06 is to be settled by delivery of Series A Preferred Units,
Common Units or other securities, in cash or otherwise.

Section 4.07 Title to the Exchanged Securities. To the extent that any Purchaser
delivers all or any portion of its Funding Amount in Exchanged Securities,
(a) such Purchaser is the sole legal and beneficial owner of such Exchanged
Securities; (b) such Purchaser has good, valid and marketable title to such
Exchanged Securities, free and clear of any Liens (other than pledges or
security interests that such Purchaser may have created in favor of a prime
broker under and in accordance with its prime brokerage agreement with such
broker); (c) such Purchaser has not, in whole or in part, except as described in
the preceding clause (b), (i) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of such Exchanged Securities or such
Purchaser’s rights in such Exchanged Securities or (ii) given any Person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to such Exchanged Securities; and (d) upon such
Purchaser’s delivery of Exchanged Securities to the Partnership pursuant to the
Transactions, such Exchanged Securities shall be free and clear of all Liens
created by such Purchaser or any other Person acting for such Purchaser.

ARTICLE V

COVENANTS

Section 5.01 Use of Proceeds. The Partnership shall use the proceeds of the
offering of the Series A Preferred Units (a) to fund expected growth capital
projects and (b) for general working capital purposes of the Partnership
Entities.

Section 5.02 Tax Matters.

(a) The Partnership will treat the conversion of the Series A Preferred Units
into Common Units (or payment of Common Units with respect to the Partnership’s
redemption of the Series A Preferred Units) as an exercise of a noncompensatory
option within the meaning of Treasury Regulation Section 1.761-3. The
Partnership will use commercially reasonable efforts to cooperate with the
Purchasers to minimize the recognition of the taxable income by the Purchasers
on such conversion or redemption (including by providing the information
described in Section 5.02(b); provided, that the Partnership’s obligation to use
commercially reasonable efforts shall not require the Partnership to take any
action that would have a Material Adverse Effect on the Partnership or its
partners individually or in the aggregate (other than the Purchasers and their
Affiliates).

 

23



--------------------------------------------------------------------------------

(b) The Partnership will, after the fifth anniversary of the Closing Date, upon
a reasonable written request by any Purchaser, provide such Purchaser, within a
commercially reasonable time after the Partnership’s receipt of such request, a
good faith estimate (and reasonable supporting calculations) of whether there is
sufficient Unrealized Gain attributable to the Partnership property on the date
of such request such that, if any of such Purchaser’s Series A Preferred Units
were converted to, or redeemed for, Common Units and such Unrealized Gain was
allocated to such Purchaser pursuant to Section 5.5(d)(i) and Section 6.1 of the
Partnership Agreement (taking proper account of allocations of higher priority),
such Purchaser’s capital account in respect of its Common Units would be equal
to the Per Unit Capital Amount for a Common Unit on the date of such request.
Capitalized terms used in this Section 5.02(b) but not defined in this Agreement
shall have the meaning ascribed to them in the Partnership Agreement.

ARTICLE VI

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, promptly
upon demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Partnership contained herein to be true and correct in
all material respects (other than those representations and warranties contained
in Section 3.01, Section 3.02, Section 3.03, Section 3.13, Section 3.16 or
Section 3.18 or other representations and warranties that are qualified by
materiality or Material Adverse Effect, which, in each case, shall be true and
correct in all respects) when made and as of the Closing Date (except for any
representations and warranties made as of a specific date, which shall be
required to be true and correct in all material respects as of such date only)
or (b) the breach of any covenants of the Partnership contained herein; provided
that, in the case of the immediately preceding clause (a), such claim for
indemnification is made prior to the expiration of the survival period of such
representation or warranty; provided, further, that for purposes of determining
when an indemnification claim has been made, the date upon which a Purchaser
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the Partnership shall constitute the date upon
which such claim has been made; and provided, further, that the aggregate
liability of the Partnership to each Purchaser and its Representatives pursuant
to this Section 6.01 shall not be greater in amount than such Purchaser’s
Funding Amount as of the date of the indemnification notice described in
Section 6.03(a), and the aggregate liability of the Partnership to all
Purchasers and their respective Representatives pursuant to this Section 6.01
shall not exceed the aggregate Funding Amount of all Purchasers. No Purchaser
Related Party shall be entitled to recover special, indirect, exemplary, lost
profits, speculative or punitive damages under this Section 6.01; provided,
however, that such limitation shall not prevent any Purchaser Related Party from
recovering under this Section 6.01 for any such damages to the extent that such
damages are payable to a third party in connection with any Third-Party Claims.

 

24



--------------------------------------------------------------------------------

Section 6.02 Indemnification by the Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
all costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by such Purchaser contained herein to be true and correct in all
material respects as of the date made (except to the extent any representation
or warranty includes the word “material,” Material Adverse Effect or words of
similar import, with respect to which such representation or warranty, or
applicable portions thereof, must have been true and correct in all respects) or
(b) the breach of any of the covenants or obligations of any such Purchaser
contained herein (including failure to deliver payment pursuant to such
Purchaser’s Funding Amount); provided that, in the case of the immediately
preceding clause (a), such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of the survival
period of such representation or warranty; and provided, further, that for
purposes of determining when an indemnification claim has been made, the date
upon which a Partnership Related Party shall have given notice (stating in
reasonable detail the basis of the claim for indemnification) to such Purchaser
shall constitute the date upon which such claim has been made; and provided,
further, that the liability of any Purchaser shall not be greater in amount than
the sum of such Purchaser’s Funding Amount plus any distributions paid to such
Purchaser with respect to the Series A Preferred Units. No Partnership Related
Party shall be entitled to recover special, indirect, exemplary, lost profits,
speculative or punitive damages under this Section 6.02; provided, however, that
such limitation shall not prevent any Partnership Related Party from recovering
under this Section 6.02 for any such damages to the extent that such damages are
payable to a third party in connection with any Third-Party Claims.

Section 6.03 Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a Third-Party Claim
may be asserted by notice to the party from whom indemnification is sought;
provided, however, that failure to so notify the Indemnifying Party shall not
preclude the Indemnified Party from any indemnification which it may claim in
accordance with this Article VI, except as otherwise provided in Section 6.01
and Section 6.02.

(b) Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third-Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)

 

25



--------------------------------------------------------------------------------

written notice of such Third-Party Claim, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such Third-Party Claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly, and in no event later than 10 days, notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has, within 10 Business Days of when the
Indemnified Party provides written notice of a Third-Party Claim, failed (1) to
assume the defense or employ counsel reasonably acceptable to the Indemnified
Party or (2) to notify the Indemnified Party of such assumption or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.

Section 6.04 Tax Treatment of Indemnification Payments. All indemnification
payments under this Article VI shall be treated as adjustments to the applicable
Purchaser’s Funding Amount for all Tax purposes except as otherwise required by
applicable Law.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Expenses. All costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with the
Transaction Documents and the transactions contemplated thereby shall be paid by
the party incurring such

 

26



--------------------------------------------------------------------------------

costs and expenses; provided, the Partnership shall reimburse the Purchasers for
reasonable out-of-pocket fees and expenses (including legal fees and expenses)
incurred not to exceed $150,000 in the aggregate in connection with the
Transaction Documents and the transactions contemplated thereby.

Section 7.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean
U.S. dollars. Whenever any determination, consent or approval is to be made or
given by a Purchaser, such action shall be in such Purchaser’s sole discretion,
unless otherwise specified in this Agreement. If any provision in the
Transaction Documents is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and the Transaction
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Transaction
Documents, and the remaining provisions shall remain in full force and effect,
and (b) the parties hereto shall negotiate in good faith to modify the
Transaction Documents so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to the
Transaction Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is not a Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The provision of a Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.

Section 7.03 Survival of Provisions. The representations and warranties set
forth in Section 3.01, Section 3.02, Section 3.03, Section 3.13, Section 3.16,
Section 3.18, Section 4.01, Section 4.02, Section 4.04, Section 4.05(a),
Section 4.05(b) and Section 4.05(e) hereunder shall survive the execution and
delivery of this Agreement indefinitely, the representations and warranties set
forth in Section 3.27 shall survive until 60 days after the applicable statute
of limitations (taking into account any extensions thereof) and the other
representations and warranties set forth herein shall survive for a period of
12 months following the Closing Date, regardless of any investigation made by or
on behalf of the Partnership or the Purchasers. The covenants made in this
Agreement or any other Transaction Document shall survive the Closing

 

27



--------------------------------------------------------------------------------

and remain operative and in full force and effect regardless of acceptance of
any of the Series A Preferred Units and payment therefor and repayment,
conversion or repurchase thereof. Regardless of any purported general
termination of this Agreement, the provisions of Article VI and all
indemnification rights and obligations thereunder and this Article VII shall
remain operative and in full force and effect, unless the applicable parties
execute a writing that expressly (with specific references to the applicable
Section or subsection of this Agreement) terminates such rights and obligations.

Section 7.04 No Waiver: Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Transaction
Document (except in the case of the Partnership Agreement for amendments adopted
pursuant to the provisions thereof) shall be effective unless signed by each of
the parties thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
any Transaction Document, any waiver of any provision of any Transaction
Document and any consent to any departure by the Partnership from the terms of
any provision of any Transaction Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances. Any investigation by
or on behalf of any party shall not be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.

Section 7.05 Binding Effect; Assignment. This Agreement shall be binding upon
the parties hereto and their respective successors and permitted assigns. Except
as expressly provided in this Agreement, this Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the parties to
this Agreement and their respective successors and permitted assigns.

Section 7.06 Non-Disclosure.

(a) Other than in filings made by the Partnership with the SEC, the Partnership
and any of its Representatives may disclose the identity of, or any other
information concerning, the Purchasers or any of their respective Affiliates
only after providing the Purchasers a reasonable opportunity to review and
comment on such disclosure (with such comments being incorporated or reflected,
to the extent reasonable, in any such disclosure); provided, however, that
nothing in this Section 7.06 shall delay any required filing or other disclosure
with the NYSE or any Governmental Authority or otherwise hinder the Partnership
Entities’ or their Representatives’ ability to timely comply with all Laws or
rules and regulations of the NYSE or other Governmental Authority.

 

28



--------------------------------------------------------------------------------

(b) Except as described in Section 7.06(a) or as otherwise required by law,
prior to making any public statements or issuing any press releases with respect
to the transactions contemplated by the Transaction Documents, each party will
consult with the other parties hereto and consider in good faith any comments
provided by such other parties; provided that no party will make any public
statement or issue any press release that attributes comments to any other party
or that indicates the approval of any other party of the contents of any such
public statement or press release (or portion thereof) without the prior written
approval of the other parties hereto unless otherwise required by law.

Section 7.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, electronic mail, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:

(a) If to the Purchasers, to the addresses set forth on Schedule A.

(b) If to the Partnership, to:

Enterprise Products Partners L.P.

1100 Louisiana Street, 10th Floor

Houston, Texas 77002

Attention: General Counsel

Email: GeneralCounsel@eprod.com

with a copy to (which shall not constitute notice):

Sidley Austin LLP

1000 Louisiana Street

Suite 5900

Houston, TX 77002

Attention: David C. Buck

Email: dbuck@sidley.com

or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the facsimile, if sent via facsimile; when
sent, if sent by electronic mail prior to 5:00 p.m. Houston, Texas time on a
Business Day, or on the next succeeding Business Day, if not; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.

Section 7.08 Removal of Securities Act Restrictive Legend. In connection with a
sale of any Series A Preferred Units, PIK Units or Conversion Units by a
Purchaser in reliance on Rule 144, the applicable Purchaser or its broker shall
deliver to the Partnership a representation letter providing to the Partnership
any information the Partnership deems necessary to determine that the sale of
such Series A Preferred Units, PIK Units or Conversion Units is made in
compliance with Rule 144, including, as may be appropriate, a certification that
the Purchaser is

 

29



--------------------------------------------------------------------------------

not an affiliate of the Partnership (as defined in Rule 144) and a certification
as to the length of time the such units have been held. Upon receipt of such
representation letter, the Partnership shall promptly remove the notation of the
Securities Act Restrictive Legend from the Series A Preferred Units, PIK Units
or Conversion Units included in such sale as reflected in such Purchaser’s
book-entry account maintained by the Partnership, and the Partnership shall bear
all costs associated with the removal of such legend in the Partnership’s books.
At such time as any Series A Preferred Units, PIK Units or Conversion Units have
been sold pursuant to an effective registration statement under the Securities
Act or have been held by any Purchaser for more than one year where such
Purchaser is not, and has not been in the preceding three months, an affiliate
of the Partnership (as defined in Rule 144), to the extent that such securities
still bear the notation of the Securities Act Restrictive Legend, the
Partnership agrees, upon request of the applicable Purchaser or its permitted
assignee, to take all steps necessary to promptly effect the removal of the
Securities Act Restrictive Legend from such Series A Preferred Units, PIK Units
and/or Conversion Units, and the Partnership shall bear all costs associated
with the removal of such legend in the Partnership’s books, so long as such
Purchaser or its permitted assignee provides to the Partnership any information
the Partnership deems reasonably necessary to determine that the legend is no
longer required under the Securities Act or applicable state Laws, including (if
there is no such registration statement) a certification that the holder is not
an affiliate of the Partnership (as defined in Rule 144), a covenant to inform
the Partnership if it should thereafter become an affiliate (as defined in
Rule 144) and to consent to the notation of an appropriate restriction, and a
certification as to the length of time such units have been held. The
Partnership shall cooperate with each Purchaser to effect the removal of the
Securities Act Restrictive Legend at any time such legend is no longer
appropriate.

Section 7.09 Entire Agreement. This Agreement, the other Transaction Documents
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to in this Agreement or the other Transaction Documents with respect
to the rights granted by the Partnership or any of its Affiliates or the
Purchasers or any of their respective Affiliates. This Agreement, the other
Transaction Documents and the other agreements and documents referred to herein
or therein supersede all prior agreements and understandings among the parties
with respect to such subject matter.

Section 7.10 Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of

 

30



--------------------------------------------------------------------------------

venue of any such dispute brought in such court or any defense of inconvenient
forum for the maintenance of such dispute. Each of the parties hereto agrees
that a judgment in any such dispute may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.

Section 7.11 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 7.12 Exclusive Remedy.

(a) Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party subject to the terms hereof and in addition to any remedy at
law for damages or other relief, may institute and prosecute an action in any
court of competent jurisdiction to enforce specific performance of such covenant
or agreement or seek any other equitable relief.

(b) The sole and exclusive remedy for any and all claims arising under, out of,
or related to this Agreement or the transactions contemplated hereby, shall be
the rights of indemnification set forth in Article VI only, and no Person will
have any other entitlement, remedy or recourse, whether in contract, tort or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties hereto to the fullest
extent permitted by Law. Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict a fraud
claim brought by any party hereto or the right to seek specific performance
pursuant to Section 7.12(a).

Section 7.13 No Recourse Against Others.

(a) All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are

 

31



--------------------------------------------------------------------------------

expressly limited to) the Partnership and the Purchasers. No Person other than
the Partnership or the Purchasers, including no member, partner, stockholder,
Affiliate or Representative thereof, nor any member, partner, stockholder,
Affiliate or Representative of any of the foregoing, shall have any liability
(whether in contract or in tort, in law or in equity, or granted by statute) for
any claims, causes of action, obligations or liabilities arising under, out of,
in connection with or related in any manner to this Agreement or based on, in
respect of or by reason of this Agreement or its negotiation, execution,
performance or breach; and, to the maximum extent permitted by Law, each of the
Partnership and the Purchasers hereby waives and releases all such liabilities,
claims, causes of action and obligations against any such third Person.

(b) Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Partnership and the Purchasers hereby waives and releases any
and all rights, claims, demands or causes of action that may otherwise be
available at law or in equity, or granted by statute, to avoid or disregard the
entity form of the other or otherwise impose liability of the other on any third
Person in respect of the transactions contemplated hereby, whether granted by
statute or based on theories of equity, agency, control, instrumentality, alter
ego, domination, sham, single business enterprise, piercing the veil,
unfairness, undercapitalization or otherwise; and (ii) each of the Partnership
and the Purchasers disclaims any reliance upon any third Person with respect to
the performance of this Agreement or any representation or warranty made in, in
connection with or as an inducement to this Agreement.

Section 7.14 No Third-Party Beneficiaries. Except as set forth in Article VI,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person, other than the Partnership, the Purchasers and, for purposes of
Section 7.13 only, any member, partner, stockholder, Affiliate or Representative
of the Partnership or the Purchasers, or any member, partner, stockholder,
Affiliate or Representative of any of the foregoing, any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

Section 7.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

(Signature Page Follows)

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

ENTERPRISE PRODUCTS PARTNERS L.P. By:  

Enterprise Products Holdings LLC,

its General Partner

By:  

/s/ W. Randall Fowler

  Name:   W. Randall Fowler   Title:  

Co-Chief Executive Officer and

Chief Financial Officer



--------------------------------------------------------------------------------

KAYNE ANDERSON ENERGY

INFRASTRUCTURE FUND, INC.

By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   President and Chief Executive Officer

KAYNE ANDERSON NEXTGEN ENERGY &

INFRASTRUCTURE, INC.

By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   President and Chief Executive Officer

TORTOISE DIRECT OPPORTUNITIES FUND

II, LP

By:   Tortoise Direct Opportunities GP II LLC Its:   General Partner By:  

/s/ Michelle Johnston

  Name:   Michelle Johnston   Title:   Officer

TORTOISE ESSENTIAL ASSETS INCOME

TERM FUND

By:   Tortoise Capital Advisors, L.L.C. Its:   Investment Advisor By:  

/s/ Stephen Pang

  Name:   Stephen Pang   Title:   Managing Director



--------------------------------------------------------------------------------

MANXOME INVESTORS L.P. By:   Inverwood Investors GP LLC Its:   General Partner
By:  

/s/ Laura L. Laing

  Name:   Laura L. Liang   Title:   Vice President



--------------------------------------------------------------------------------

Schedule A

 

Purchaser and Address

   Series A Preferred
Closing Units  

Kayne Anderson Energy Infrastructure Fund, Inc.

 

KA Fund Advisors, LLC

811 Main Street, 14th Floor

Houston, TX 77002

Attention: James Baker

 Terry Hart

E-mail: jbaker@kaynecapital.com

thart@kaynecapital.com

 

With a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin St., Suite 2500

Houston, TX 77002

Attn: Doug McWilliams and Ramey Layne

     12,500  

Kayne Anderson NextGen Energy & Infrastructure, Inc.

 

KA Fund Advisors, LLC

811 Main Street, 14th Floor

Houston, TX 77002

Attention: James Baker

 Terry Hart

E-mail: jbaker@kaynecapital.com

thart@kaynecapital.com

 

With a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin St., Suite 2500

Houston, TX 77002

Attn: Doug McWilliams and Ramey Layne

     12,500  

Tortoise Essential Assets Income Term Fund

 

Tortoise Capital Advisors

452 Fifth Avenue, 14th Floor

New York, NY 10018

Attention: Stephen Pang

Email: spang@tortoiseadvisors.com

     5,000  



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin St., Suite 2500

Houston, TX 77002

Attn: Doug McWilliams and Ramey Layne

  

Tortoise Direct Opportunities Fund II, LP

 

Tortoise Capital Advisors

452 Fifth Avenue, 14th Floor

New York, NY 10018

Attention: Stephen Pang

Email: spang@tortoiseadvisors.com

 

With a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.

1001 Fannin St., Suite 2500

Houston, TX 77002

Attn: Doug McWilliams and Ramey Layne

     5,000  

Manxome Investors L.P.

c/o Inverwood Investors GP LLC, its general partner

1100 Louisiana, 52nd Floor

Houston, TX 77002

Attn: Laura L. Liang, Vice President

 

With a copy to (which shall not constitute notice):

 

Manxome Investors L.P.

c/o Inverwood Investors GP LLC, its general partner

1100 Louisiana, 10th Floor

Houston, TX 77002

Attn: General Counsel

     15,000     

 

 

 

TOTAL

     50,000     

 

 

 



--------------------------------------------------------------------------------

Schedule B

Subsidiaries of the Partnership

*Significant Partnership Entity

 

Name of Subsidiary

  

Jurisdiction

of Formation

  

Ownership Interest Percentage (direct or indirect)

Acadian Gas Pipeline System    Delaware    100% Acadian Gas, LLC    Delaware   
100% Adamana Land Company, LLC    Delaware    100% Arizona Gas Storage, L.L.C.
   Delaware    60% Baymark Pipeline LLC    Texas    70% Belle Rose NGL Pipeline,
L.L.C.    Delaware    100% Belvieu Environmental Fuels GP, LLC    Texas    100%
Belvieu Environmental Fuels LLC    Texas    100% Breviloba, LLC    Texas    67%
BTA ETG Gathering LLC    Texas    100% BTA Gas Processing LLC    Texas    100%
Cajun Pipeline Company, LLC    Texas    100% Calcasieu Gas Gathering System   
Texas    100% Canadian Enterprise Gas Products, Ltd.    Alberta, Canada    100%
Centennial Pipeline LLC    Delaware    50% Chama Gas Services, LLC    Delaware
   75% Channelview Fleeting Services, L.L.C.    Texas    100% Chaparral Pipeline
Company, LLC    Texas    100% Chunchula Pipeline Company, LLC    Texas    100%
CTCO of Texas, LLC    Texas    100% Cypress Gas Marketing, LLC    Delaware   
100% Dean Pipeline Company, LLC    Texas    100% Delaware Basin Gas Processing
LLC    Delaware    100% DEP Holdings, LLC*    Delaware    100% DEP Offshore Port
System, LLC    Texas    100% Dixie Pipeline Company LLC    Delaware    100%

 

Schedule B



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

of Formation

  

Ownership Interest Percentage (direct or indirect)

Duncan Energy Partners L.P.*    Delaware    100% Eagle Ford Pipeline LLC   
Delaware    50% Eagle Ford Terminals Corpus Christi LLC    Delaware    50% EFS
Midstream LLC    Delaware    100% EF Terminals Corpus Christi LLC    Delaware   
100% Electra Shipyard Services LLC    Texas    100% Electric E Power Marketing
LLC    Texas    100% Energy Ventures, LLC    Colorado    100% Enterprise
Acquisition Holdings LLC    Delaware    100% Enterprise Appelt, LLC    Texas   
100% Enterprise Arizona Gas, LLC    Delaware    100% Enterprise Crude GP LLC   
Delaware    100% Enterprise Crude Oil LLC    Texas    100% Enterprise Crude
Pipeline LLC    Texas    100% Enterprise Crude Terminals and Storage LLC   
Texas    100% Enterprise Custom Marketing LLC    Delaware    100% Enterprise
EF78 LLC    Delaware    75% Enterprise Field Services, LLC    Texas    100%
Enterprise Field Services (Offshore) LLC    Texas    100% Enterprise
Fractionation, LLC    Delaware    100% Enterprise Gas Liquids LLC    Texas   
100% Enterprise Gas Processing, LLC    Delaware    100% Enterprise Gathering II
LLC    Delaware    100% Enterprise Gathering LLC    Delaware    100% Enterprise
GC LLC    Texas    100% Enterprise GP LLC*    Delaware    100% Enterprise GTM
Hattiesburg Storage, LLC    Delaware    100% Enterprise GTM Holdings L.P.*   
Delaware    100% Enterprise GTMGP, LLC*    Delaware    100% Enterprise Houston
Ship Channel GP, LLC*    Texas    100% Enterprise Houston Ship Channel, L.P.*   
Texas    100% Enterprise Hydrocarbons L.P.    Delaware    100% Enterprise
Interstate Crude LLC    Texas    100% Enterprise Intrastate LLC    Delaware   
100% Enterprise Jonah Gas Gathering Company LLC    Delaware    100%



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

of Formation

  

Ownership Interest Percentage (direct or indirect)

Enterprise Logistic Services LLC    Texas    100% Enterprise Lou-Tex NGL
Pipeline L.P.    Texas    100% Enterprise Lou-Tex Propylene Pipeline LLC   
Texas    100% Enterprise Louisiana Pipeline LLC    Texas    100% Enterprise
Marine Services LLC    Delaware    100% Enterprise Midstream Companies LLC   
Texas    100% Enterprise Mont Belvieu Program Company    Texas    100%
Enterprise Natural Gas Pipeline LLC    Delaware    100% Enterprise Navigator
Ethylene Terminal LLC    Texas    50% Enterprise New Mexico Ventures, LLC   
Delaware    100% Enterprise NGL Pipelines II LLC    Delaware    100% Enterprise
NGL Pipelines, LLC    Delaware    100% Enterprise NGL Private Lines & Storage,
LLC    Delaware    100% Enterprise Offshore Port System, LLC    Texas    100%
Enterprise Pathfinder, LLC    Delaware    100% Enterprise Pelican Pipeline L.P.
   Texas    100% Enterprise Plevna Marketing LLC    Delaware    100% Enterprise
Products BBCT LLC    Texas    100% Enterprise Products Marketing Company LLC   
Texas    100% Enterprise Products OLPGP, Inc.    Delaware    100% Enterprise
Products Operating LLC*    Texas    100% Enterprise Products Pipeline Company
LLC*    Delaware    100% Enterprise Products Texas Operating LLC    Texas   
100% Enterprise Propane Terminals and Storage, LLC    Delaware    100%
Enterprise Refined Products Company LLC    Delaware    100%

Enterprise Refined Products Marketing

Company LLC

   Delaware    100% Enterprise Sage Marketing LLC    Delaware    100% Enterprise
Seaway L.P.    Delaware    100% Enterprise TE Investments LLC    Delaware   
100% Enterprise TE Partners L.P.*    Delaware    100% Enterprise TE Products
Pipeline Company LLC    Texas    100% Enterprise Terminaling Services GP, LLC*
   Delaware    100% Enterprise Terminaling Services, L.P.*    Delaware    100%
Enterprise Terminalling LLC    Texas    100% Enterprise Terminals & Storage, LLC
   Delaware    100% Enterprise Texas Pipeline LLC    Texas    100%



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction

of Formation

  

Ownership Interest Percentage (direct or indirect)

Enterprise White River Hub, LLC    Delaware    100% Evangeline Gas Corp.   
Delaware    100% Evangeline Gulf Coast Gas, LLC    Delaware    100% Groves RGP
Pipeline LLC    Texas    100% HSC Pipeline Partnership, LLC    Texas    100%
JMRS Transport Services, Inc.    Delaware    100% K/D/S Promix, L.L.C.   
Delaware    50% La Porte Pipeline Company, L.P.    Texas    80.24% La Porte
Pipeline GP, L.L.C.    Delaware    80.04% Leveret Pipeline Company LLC    Texas
   100% M2E3 LLC    Texas    100% M2E4 LLC    Texas    100% Mapletree, LLC   
Delaware    100% MCN Acadian Gas Pipeline, LLC    Delaware    100% MCN Pelican
Interstate Gas, LLC    Delaware    100% Mid-America Pipeline Company, LLC   
Texas    100% Mont Belvieu Caverns, LLC    Delaware    100% Neches Pipeline
System    Delaware    100% Norco-Taft Pipeline, LLC    Delaware    100% OTA
Holdings, Inc.*    Delaware    100% Old Ocean Pipeline, LLC    Texas    50%
Olefins Terminal LLC    Delaware    100% Panola Pipeline Company, LLC    Texas
   55% Pascagoula Gas Processing LLC    Texas    75% Pontchartrain Natural Gas
System    Texas    100% Port Neches GP LLC    Texas    100% Port Neches Pipeline
LLC    Texas    100% QP-LS, LLC    Wyoming    100% Quanah Pipeline Company, LLC
   Texas    100% Rio Grande Pipeline Company LLC    Texas    100% Sabine
Propylene Pipeline LLC    Texas    100% Seaway Crude Holdings LLC    Delaware   
50% Seaway Crude Pipeline Company LLC    Delaware    100% Seaway Intrastate LLC
   Delaware    100% Seaway Marine LLC    Delaware    100% Seminole Pipeline
Company LLC    Delaware    100% Skelly-Belvieu Pipeline Company, L.L.C.   
Delaware    50% Sorrento Pipeline Company, LLC    Texas    100% South Texas NGL
Pipelines, LLC    Delaware    100% SPOT Terminal Operating LLC    Texas    100%
SPOT Terminal Services LLC    Texas    100% Tarpon Land Holdings LLC    Texas   
100% TCTM, L.P.*    Delaware    100% TECO Gas Gathering LLC    Delaware    100%
TECO Gas Processing LLC    Delaware    100% Tejas-Magnolia Energy, LLC   
Delaware    100%



--------------------------------------------------------------------------------

TEPPCO O/S Port System, LLC    Texas    100% Tri-States NGL Pipeline, L.L.C.   
Delaware    83.3% TXO-Acadian Gas Pipeline, LLC    Delaware    100% Whitethorn
Pipeline Company LLC    Texas    80% White River Hub, LLC    Delaware    50%
Wilcox Pipeline Company, LLC    Texas    100% Wilprise Pipeline Company, L.L.C.
   Delaware    74.7%